Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/21 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12, 19-24, and 26-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urabe et al. (2008/0143877) in view of Nishimura (2011/0058102).
 	Regarding claim 1, Regarding claim 1, Urabe discloses an ultra high definition (UHD) display configured for presenting video in pixel lines (para. 0004); a processor configured for controlling the UHD display (Fig. 1 and 10); and computer readable storage medium bearing instructions executable by the processor to: present high 
present ancillary information in the portions of the display (Figure 12).
However, Urabe does not disclose the browser and the ancillary information being received from a source of TV signals or from the Internet.
In para. 0026 and 0027, Urabe teaches that the UHD display monitor can be used to display any known video signals, including network streamed video.
Nishimura, from the similar field of endeavor, discloses a video output apparatus for displaying video signals in various format, including HDTV signal (para. 0007) and internet video (para. 0029). The latter includes an EPG, which is a television program browser, for browsing television programs on the available television channels. In Fig. 4 and 5, Nishimura illustrates how the main video and the sub-video can be presented on the screen simultaneously in various ways. In Figures 8A-8D and 9A-9D, Nishimura further discloses a display of program related/explaining information regarding the displayed video on the screen simultaneously, which meets the claimed ancillary information (also see para. 0118-0119, and 0125-0126). The program related/explaining information is presented in a separate area different from the video area. The simultaneously presentation configuration enables the viewer to watch different videos and information from different sources at the same time, which greatly enhance the convenience of the system.

information and/or the internet video programs with EPG browser could be presented on the UHD monitor simultaneously. It should be noted that the program explaining information in Nishimura is intended to be information to supplement the video image (note para. 0125). For instance, during a sport broadcasting event, different information related to the players or teams, such as statistics of the players and teams, can be gathered by the broadcaster and broadcasted to the viewers. Similarly, during television commercial period, additional information for describing the advertised product can be displayed in the program explaining information area as set forth in paragraph 0125. Finally, in the event of interactive games, supplemental information can be displayed to the user in the program explaining information area to guide the players how to play the game. Since the program explaining information in Nishimura are additional information for describing the main video, its content is not restricted or prohibited in any manner; it can be used to describe anything that is imaginable. Thus, the use of the program explaining information to describe a sport stat, an advertisement, or an interactive game is considered an intended use.
It should also be noted that the program explaining information, which is part of the EPG, is either embedded in the video signals (para. 0031) or received separately from the internet or some other sources (para. 0029).

Regarding claim 3, Nishimura discloses that the ancillary information is received from the source of TV signals along with the HD video in a common channel with the HD video (para. 0031, and 0125-0126).
 	Regarding claim 4, note Nishimura in para. 0029.
Regarding claim 5, in addition of above, Urabe discloses that a user input device (111) configured for communicating with the processor to input first and second user commands, the first user command being to present the HD video on the entire UHD display by upscaling the HD video (para. 0088), the second user command being to present the HD video on a portion of the UHD display and to present on the UHD display the ancillary information along with the HD video (para. 0088-0090 and when Figure 9A-9D in Nishimura are displayed on the screen of Urabe).
Regarding claim 6, the program explaining information in Nishimura is configured to be ignored by non-UHD assemblies when combined with Urabe. That is, there are many assemblies in Nishimura or Urabe, including non-UHD assemblies, do not require to process the program explaining information.
Regarding claims 7-12, 19-24, and 26-28, see similar rejections for claims 1-6.
Regarding claim 29, Urabe or Nishimura does not disclose the ancillary information is carried in broadcaster embedded data in an advanced television systems committee (ATSC) signal carrying the video as claimed. The examiner takes 
Regarding claim 30, Nishimura discloses the ancillary information is received from an interactive application side-by-side broadcast content (para. 0029).
Regarding claim 31, Nishimura discloses that the ancillary information is received from an intermediary (para. 0028), but not comprising a business with the display its establishment. The examiner takes Official Notice that using ancillary information to advertise a local business is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ the local storage device through input 31 of Nishimura so that local advertisements could be displayed on the display device for the customers.
Regarding claim 32, Urabe discloses the ancillary information is interpreted by the display in accordance with a standard allowing the display to use extra resolution space (Fig. 6 and 7, par. 32-38), such that the ancillary information is ignored by devices not operating in accordance with the standard (Tables in Figures 6 and 7 are recognized only by video information detection unit 106).
Regarding claim 33, see rejection to claim 1.

Allowable Subject Matter
Claims 14-17, and 34-38 are allowed.
 
 Response to Arguments
Applicant's arguments filed 3/15/21 have been fully considered but they are not persuasive.  
 	With regard to applicant’s argument to claims 7 and 19, please see the previous Board decision.
	Applicant didn’t argue claim 1.
	With regard to applicant’s argument to claim 6, please see the previous Board decision.
	With regard to applicant’s argument to claim 29, U.S. patent publication no. 2013/002833 is cited herewith to show the closed captioning data, or applicant’s ancillary data, is embedded in the ATCS signal (para. 0004).  The television receiver 10 in Nishimura is intended to receiver different television signals with the tuners 20-1 to 20-n, including ATSC signal.
	With regard to applicant’s argument to claim 31, U.S. patent publication no. 2010/0319020 is cited herewith to show the ancillary information is received from an intermediary (EPG provider) comprising a business with the display in its establishment (Fig. 1 and 3, par. 0015).  The television receiver 10 in Nishimura receives an EPG from television broadcasting stations.
	In view of above arguments, it is clear that applicant fails to overcome the prior art.  As a result, the rejections are maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422